[Cite as Bast v. Ryan, 2022-Ohio-556.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     HURON COUNTY

Peggy A. Bast                                     Court of Appeals No. H-21-002

        Appellee                                  Trial Court No. CVH20190340


v.                                                DECISION AND JUDGMENT

Daniel P. Ryan                                    Decided: February 25, 2022

        Appellant

                                           *****
        Daniel P. Ryan, pro se appellant

        Mark P. Smith, attorney for appellee

                                           *****

        ZMUDA, J.

                                         I. Introduction

        {¶ 1} This matter is before the court upon the pro se appeal of the Huron County

Court of Common Pleas judgment, determining the complaint for eviction and damages

of plaintiff-appellee, Peggy A. Bast, and the counterclaim and third-party claims arising
from an alleged breach of contract of defendant-appellant, Daniel P. Ryan, following a

bench trial. Finding no error, we affirm.

                         II. Background and Procedural History

       {¶ 2} The parties’ dispute largely concerns their former shared home.1 Appellee

moved into appellant’s rental home in 2009. In 2011, appellee purchased the home from

the landlord. The parties never married, but appellee continued to reside with appellant.

After several years, the relationship deteriorated, and by 2018 appellee decided to sell the

house. In the summer of 2018, appellee accepted an offer for purchase with a tentative

closing date of November 7, 2018. After a first request to leave which appellant ignored,

appellee served appellant with a 30-day notice to leave by certified mail on September

21, 2018. Appellant remained in the property.

       {¶ 3} On October 25, 2018, appellee filed an eviction proceeding in the Norwalk

Municipal Court. Appellee also sought damages for property damage allegedly caused

by appellant.

       {¶ 4} On October 30, 2018, appellant recorded a mechanics lien against the

property, claiming $17,814.68 due for work on the premises beginning in 2011 and

ending June 30, 2018, performed pursuant to an expectation of a life-long relationship

with appellee and an understanding, or unwritten agreement.



1
 The parties provide few underlying facts within their respective briefs, and the record
on appeal is limited. The facts pertinent to issues on appeal are taken from the pleadings,
motions, and the trial court’s entries in the record.



2.
       {¶ 5} On November 9, 2018, appellee filed an amended complaint, adding a claim

for slander of title, alleging an illegal and untimely mechanics lien.

       {¶ 6} On November 15, 2018, the municipal court held a hearing in the eviction

proceeding, with both parties in attendance. Appellee appeared with counsel and

appellant represented himself. The municipal court found appellee was entitled to a writ

of execution, granted the writ, and continued the matter for hearing on damages on

January 4, 2019. Appellant subsequently moved out of the home.

       {¶ 7} On December 10, 2018, appellant, appearing pro se, filed an answer to the

amended complaint alleging he co-owned the property with appellee and the two verbally

agreed that appellant would perform work to improve the property to increase the

property’s value prior to a potential sale. Appellant attached documentation to his

pleading as support for his allegations, but no writing that referenced any agreement. The

municipal court converted the damages hearing to a pretrial, and at appellant’s request,

scheduled the issue of damages for a jury trial.

       {¶ 8} About a month before the scheduled trial date, appellant filed a pro se

counterclaim seeking damages for breach of contract and costs exceeding $70,000. On

April 19, 2019, the municipal court transferred the matter to the Huron County Court of

Common Pleas, based on the amount of damages sought in appellant’s counterclaim.

       {¶ 9} On May 14, 2020, appellant, continuing pro se, filed an amended

counterclaim, purporting to add claims for promissory estoppel, tortious interference,

negligence, fraud, attempted embezzlement, misrepresentation, unjust enrichment, and



3.
defamation of character. However, the pleading did not set forth enumerated causes of

action, and the narrative alleged a verbal agreement for appellant to remodel the property,

with other potential claims stated in relation to the breach of contract claim. Appellee

filed a motion to dismiss the amended counterclaim, which appellant opposed. The

motion was subsequently denied.2

       {¶ 10} After discovery and an unsuccessful mediation, the assigned judge recused

himself on July 20, 2020, and referred the matter for reassignment. On August 25, 2020,

the Ohio Supreme Court assigned a visiting judge to preside over the remainder of the

case. Appellant continued to represent himself and filed several pretrial motions.

       {¶ 11} The matter proceeded before the visiting judge in a bench trial on

December 29, 2020. Appellee appeared through counsel and appellant appeared pro se.

On January 4, 2021, the trial court entered judgment on appellant’s counterclaim finding

appellant “has not met his burden of proof on his claim for breach of contract or on any

other claim set forth in his counterclaim” and found in favor of appellee on all claims,

including the mechanics lien as lacking a valid, underlying contract claim. The trial court

also deemed appellee’s eviction action moot, due to the fact appellant moved out of the

premises, and found in appellant’s favor as to appellee’s claim for damages.




2
 The trial court entered its denial of the motion to dismiss by judgment entry on January
12, 2021, after the judgment in the bench trial was entered.



4.
       {¶ 12} On February 4, 2021, appellant filed a notice of appeal of the trial court’s

judgment.3 Appellant did not request a trial transcript for his appeal. Appellee did not

file a cross appeal as to her claims.

       {¶ 13} On March 17, 2021, appellant filed a motion seeking appointed counsel for

the appeal, which we denied. On May 3, 2021, we remanded the matter to permit

appellant to file his proposed App.R. 9(C) statement or a transcript. Appellant filed

neither a statement nor a transcript. On May 17, 2021, appellant filed a “narrative appeal

brief,” which we construed as his appellate brief. Appellee then filed her brief.

       {¶ 14} We scheduled the matter for oral argument on February 9, 2022. On

January 25, 2022, appellant filed a motion seeking to supplement the record with a

transcript and seeking to file an amended brief. Appellee opposed the motion.

       {¶ 15} On February 1, 2022, we denied the motion to supplement, noting the

opportunity granted to appellant at the inception of his appeal and his failure to take any

action until days before the scheduled oral argument. The matter proceeded to oral

argument as scheduled, and is now decisional.




3
  Prior to his appeal, appellant filed a motion for reconsideration, with no ruling by the
trial court. After filing his appeal, appellant filed a motion for default judgment on his
counterclaim.


5.
                                III. Assignments of Error

       {¶ 16} In challenging the trial court’s judgment, appellant presents his

assignments of error in narrative form as part of his argument. Based on this narrative,

appellant raises the following as error:

              1. The trial court denied defendant due process

              a. Appellant “felt pressured” or “unauthorized” to call all of his

       proposed witnesses

              b. The trial court limited appellant’s questioning of witnesses, and

       did not provide appellant sufficient time to proceed with his case

              2. The Trial Courts [sic] Ruling is not supported by the evidence

       presented

              a. The evidence supported a finding that the parties entered into a

       valid agreement

              b. Appellee’s testimony was dishonest

                                    IV. Analysis

       {¶ 17} Appellant’s assigned error challenges the trial court’s decisions during trial

as limiting his ability to prosecute his claims, and additionally argues the trial court’s

judgment was against the weight of the evidence. As an initial matter, we note that

appellant proceeds in this matter pro se. Despite this fact, “he is presumed to have

knowledge of the law and of correct legal procedure and is held to the same standard as

all other litigants.” (Citation omitted.) G.S. v. G.L., 6th Dist. Erie No. E-14-136, 2015-



6.
Ohio-4407, ¶ 8. As a result, we afford appellant no greater rights, and he “must accept

the results of [his] own mistakes.” (Citation omitted.) Baker v. Tarsha, 6th Dist. Lucas

No. L-04-1040, 2004-Ohio-6315, ¶ 2.

         {¶ 18} In this case, appellant challenges the trial court’s rulings at trial as a denial

of due process and argues a lack of evidence to support the judgment. To resolve these

claims, a trial transcript or a suitable alternative as provided by App.R. 9 is necessary.

Appellant failed to include a transcript or suitable alternative in the record on appeal.

“When portions of the transcript necessary for resolution of assigned errors are omitted

from the record, the reviewing court has nothing to pass upon and thus, as to those

assigned errors, the court has no choice but to presume the validity of the lower court’s

proceedings, and affirm.” Baker at ¶ 6, quoting Knapp v. Edwards Laboratories, 61 Ohio

St.2d 197, 199, 400 N.E.2d 384 (1980).

         {¶ 19} Because appellant provided no trial record for our review of the trial

court’s rulings or the evidence adduced within that trial, we must “presume the regularity

of the proceedings” at trial and find no error in the trial court’s judgment on appellant’s

claims. Baker at ¶ 6. Accordingly, we find appellant’s assignments of error not well

taken.




7.
                                       V. Conclusion

         {¶ 20} Upon due consideration, we find substantial justice was done to the party

complaining and the judgment of the Huron County Court of Common Pleas is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.




Thomas J. Osowik, J.                             ____________________________
                                                         JUDGE


Gene A. Zmuda, J.                                ____________________________
                                                         JUDGE


Myron C. Duhart, P.J.                            ____________________________
CONCUR.                                                  JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




8.